NUMBER 13-11-00144-CR

                             COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


ROLANDO MENDOZA,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                       On Appeal from the 197th District Court
                            of Cameron County, Texas.



                          MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

       Appellant, Rolando Mendoza, attempts to appeal a conviction for assault. The

trial court has certified that Athe defendant has waived the right of appeal.@ See TEX. R.

APP. P. 25.2(a)(2).
       On March 18, 2011, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On May 12, 2011, counsel filed a letter brief with this Court contending that there

was a failure of consideration in the plea bargain agreement reached between appellant

and the State. On June 20, 2011, the State filed a response to counsel’s letter brief

asserting that appellant waived his right to appeal and explaining how the record supports

the trial court’s certification.

       The Court, having examined and fully considered the record before the Court,

counsel’s letter, and the State’s response, concludes that appellant has not established:

(1) that the certification currently on file with this Court is incorrect, or (2) that appellant

otherwise has a right to appeal. The Texas Rules of Appellate Procedure provide that an

appeal must be dismissed if the trial court=s certification does not show that the defendant

has the right of appeal. See TEX. R. APP. P. 25.2(d), 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are denied as moot.



                                                   PER CURIAM



Do not publish.
See TEX. R. APP. P. 47.2(b).
Delivered and filed the
11th day of August, 2011.


                                               2